Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 09/16/2022. 
Claims 1-4 and 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claims. Election was made  with traverse in the reply filed on 09/16/2022.
Applicant’s election with traverse of Group II claims 5-15 in the reply filed on 09/16/2022 is acknowledged.  The traversal is on the ground(s) that the 1. The Office Fails to Show or Even Allege that the Groups are “Distinct.” and 2. The Office Has Failed to Show That “There Would Be A Serious Burden On The Examiner If Restriction Is Not Required.”
Applicant's arguments have been fully considered but are not found persuasive.
Regarding The Office Fails to Show or Even Allege that the Groups are “Distinct.”.
	Here are Group I and III are distinct apparatus where group I drawn to send, to a remote computer resource, session data that includes the unique identifier and the item pick list such that the remote computer resource can update an account indicated by the unique identifier to indicate a pick of the first item of the first item type from the apparatus during the session, classified in G06Q 20/203. And Group III drawn to obtain an image data generated by a camera of the kiosk that corresponds to the second event; and send the image data and at least a portion of the weight
sensor data corresponding to the second event to a second one or more processors; a second
memory storing second program instructions that when executed by the second one or more
processors further cause the second one or more processors to at least, classified in G06Q
10/0875. Group II is a related as process and apparatus for its practice. Therefore, they are mutually Exclusive and Restriction is proper a made FINAL
Regarding “serious burden” MPEP § 803 states, in part, under “Guidelines”:
	A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02.  That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. 
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 5-15 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge et al. “US 2020/0361356 A1 (Hodge).
Regarding Claim 5:  A computer-implemented method, comprising: at a kiosk: 
detecting a unique identifier corresponding to an account (at least see Hodge Abstract; Fig. 1; [0041]); 
in response to detecting the unique identifier, initiating a session during which access to a plurality of items contained within the kiosk is available (at least see Hodge [0044]); 
recording, during the session, weight sensor data from a plurality of weight sensors within the kiosk (at least see Hodge Figs. 5 and 10; [0049], [0078] and [0089]); 
recording, during the session, image data from a camera coupled to the kiosk (at least see Hodge [0077]); 
determining that access to the plurality of items within the kiosk has ended; in response to determining that the access has ended (at least see Hodge Fig. 10): 
completing the session (at least see Hodge Fig. 10); 
determining, based at least in part on weight sensor data from a first weight sensor of the plurality of weight sensors, a first weight change as a first difference between a first weight measured by the first weight sensor during the session and a second weight measured by the first weight sensor during the session (at least see Hodge [0090]); 
determining, based at least in part on the first weight change, both a first action corresponding to the first weight change and a first item type of a first item involved in the first action (at least see Hodge [0077], [0078], [0091]); 
updating an item pick list for the session based at least in part on the first action and the first item type (at least see Hodge [0083]); and 
updating an inventory count for the first item type at the kiosk (at least see Hodge [0072], [0078] and [0080]).  
Regarding Claim 6:  The computer-implemented method of claim 5, further comprising: at the kiosk: determining, based at least in part on weight sensor data from a second weight sensor of the plurality of weight sensors, a second weight change as a second difference between a third weight measured by the second weight sensor during the session and a fourth weight measured by the second weight sensor during the session; determining that a second item type of a second item cannot be determined from the second weight change; in response to determining that the second item type cannot be determined from the second weight change: obtaining image data generated by the camera and corresponding to a time at which the second weight change occurred during the session; and generating event data that includes at least the second weight change, the image data, and an area identifier indicating an area within the kiosk at which the second weight change occurred; sending, to a remote computer resource, the event data; at the remote computer resource: processing the image data to determine one or more potential item types of the second item represented in the image data; determining, based at least in part on the one or more potential item types, the second weight change, and the area identifier, the second item type of the second item corresponding to the second weight change; and sending, to the kiosk, an indication of the second item type of the second item (at least see Hodge [0083] and [0096]). 
Regarding Claim 7:  The computer-implemented method of claim 5, further comprising: at the kiosk: determining, based at least in part on weight sensor data from a second weight sensor of the plurality of weight sensors, a second weight change as a second difference between a third weight measured by the second weight sensor during the session and a fourth weight measured by the second weight sensor during the session; determining that a second item type of a second item cannot be determined from the second weight change; in response to determining that the second item type cannot be determined from the second weight change: obtaining image data generated by the camera and corresponding to a time at which the second weight change occurred during the session; and generating event data that includes at least the second weight change, the image data, and an area identifier indicating an area within the kiosk at which the second weight change occurred; sending, to a remote computer resource, the event data; at the remote computer resource: determining that the second item cannot be determined from the event data; sending the event data for a manual review to determine the second item type of the second item corresponding to the second weight change; receiving, from the manual review, an indication of the second item type; and sending, to the kiosk, the indication of the second item type of the second item (at least see Hodge [0088]).
Regarding Claim 8:  The computer-implemented method of claim 7, further comprising: providing at least a portion of the event data and the indication of the second item type as feedback to a machine learning model to improve an item recognition of the machine learning model (at least see Hodge [0095]). 
Regarding Claim 9:  The computer-implemented method of claim 5, wherein: the first action is a pick of an item of the first item type; and updating the item pick list includes indicating the item of the first item type and a weight change determined for the first action (at least see Hodge Fig. 11).
Regarding Claim 10:  The computer-implemented method of claim 5, wherein determining both the first action and the first item type is further based at least in part on: an area within the kiosk at which the first action occurred; and stored inventory data maintained in a data store of the kiosk, the stored inventory data indicating the first item type corresponding to the area and an average stored item weight of the first item type (at least see Hodge [0081]).
Regarding Claim 11:  The computer-implemented method of claim 5, wherein: the first action is a pick of the first item of the first item type from a first area within the kiosk, wherein the first area corresponds to the first weight sensor of the plurality of weight sensors; and updating the item pick list includes incrementing an item count for the first item type; the method further comprising: at the kiosk: determining, based at least in part on weight sensor data from a second weight sensor, a second weight change as a second difference between a third weight measured by the second weight sensor during the session and a fourth weight measured by the second weight sensor during the session; determining, based at least in part on the second weight change, that a second action of a place of an item of the first item type to a second area within the kiosk, wherein the second area corresponds to the second weight sensor of the plurality of weight sensors; updating the item pick list to decrement the item count for the first item type; and indicating that the second area includes mixed item types (at least see Hodge [0096]).
Regarding Claim 12:  The computer-implemented method of claim 5, wherein determining both the first action and the first item type, further includes: determining, from a data store at the kiosk, a stored item weight for a first item type associated with a first area corresponding to the first weight sensor; determining that the first weight change is within a range of the stored item weight for the first item type; and in response to determining that the first weight change is within the range of the stored item weight, determining that the first item of the first item type was involved in the first action (at least see Hodge [0092]).
Regarding Claim 13:  The computer-implemented method of claim 5, further comprising: at the kiosk: determining, based at least in part on weight sensor data from a second weight sensor of the plurality of weight sensors, a second weight change as a second difference between a third weight measured by the second weight sensors and a fourth weight measured by the second weight sensor; determining, based at least in part on weight sensor data from the second weight sensor of the plurality of weight sensors, a third weight change as a third difference between a fifth weight measured by the second weight sensors and a sixth weight measured by the second weight sensor; determining that the second weight change and the third weight change occurred adjacent in time; determining that a sum of the second weight change and the third weight change results in a net zero weight change; and in response to determining that the second weight change and the third weight change occurred adjacent in time and that the sum of the second weight change and the third weight change result in the net zero weight change, filtering out the second weight change and the third weight change from the session (at least see Hodge Fig. 10).
Regarding Claim 14:  The computer-implemented method of claim 13, further comprising: determining that the second weight change occurred at a first area within the kiosk; determining that the third weight change occurred at the first area within the kiosk; and wherein filtering is further based at least in part on determining that the second weight change and the third weight change occurred at the first area (at least see Hodge [0049]).
Regarding Claim 15:  The computer-implemented method of claim 5, further comprising: at the kiosk: determining, based at least in part on weight sensor data from a second weight sensor of the plurality of weight sensors, a second weight change as a second difference between a third weight measured by the second weight sensors and a fourth weight measured by the second weight sensor; determining that the second weight change does not exceed a minimum threshold value; and in response to determining that the second weight change does not exceed the minimum threshold value, filtering out the second weight change from the session (at least see Hodge Fig. 3).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627